            Case 3:12-cv-05060-BHS Document 114 Filed 08/07/19 Page 1 of 3




 1                                               DISTRICT COURT JUDGE BENJAMIN H. SETTLE
                                                   MAGISTRATE JUDGE KAREN L. STROMBOM
 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT TACOMA
 9      THOMAS W.S. RICHEY,                                  NO. 3:12-CV-05060-BHS-KLS
10                                  Plaintiff,               DEFENDANT’S RESPONSE TO
                                                             PLAINTIFF’S MOTION FOR
11              v.                                           NOTICE OF ADJUDICATIVE FACT
12      D. DAHNE,
13                                  Defendant.
14          Defendant, DENNIS DAHNE, by and through his attorneys of record, ROBERT W.

15   FERGUSON, Attorney General, and HALEY BEACH, Assistant Attorney General,

16   respectfully responds to Plaintiff Thomas Richey’s Motion for Notice of Adjudicative Fact.

17   ECF No. 112.

18                                          I.       RESPONSE

19          The Court should deny Plaintiff’s motion because he seeks judicial notice of legal

20   conclusions rather than facts subject to judicial notice. “Courts may only take judicial notice of

21   adjudicative facts that are ‘not subject to reasonable dispute.’” United States v. Ritchie, 342 F.3d

22   903, 908-09 (9th Cir. 2003) (quoting Fed. R. Evid. 201(b)). Facts are subject to judicial notice

23   only if they are indisputable; thus, only if the facts “are ‘generally known” under Rule 201(b)(1)

24   or ‘capable of accurate and ready determination by resort to sources whose accuracy cannot be

25   reasonably questioned’ under Rule 201(b)(2).” Id. Plaintiff seeks judicial notice of legal

26   conclusions rather than facts. To the extent any of these legal conclusions are prior holdings


       DEFENDANT’S RESPONSE TO                           1               ATTORNEY GENERAL OF WASHINGTON
                                                                                 Corrections Division
       PLAINTIFF’S MOTION FOR NOTICE OF                                            PO Box 40116
       ADJUDICATIVE FACT                                                       Olympia, WA 98504-0116
       NO. 3:12-CV-05060-BHS-KLS                                                   (360) 586-1445
            Case 3:12-cv-05060-BHS Document 114 Filed 08/07/19 Page 2 of 3




 1   from this case, judicial notice of the fact of the prior holding is unnecessary. For these reasons,
 2   the Court should deny Plaintiff’s motion.
 3                                       II.     CONCLUSION
 4           Defendant respectfully requests that the Court deny Plaintiff’s Motion for Notice of
 5   Adjudicative Facts because it does not seek judicial notice of any facts properly subject to
 6   judicial notice.
 7           RESPECTFULLY SUBMITTED this 7th day of August, 2019.
 8                                                 ROBERT W. FERGUSON
                                                   Attorney General
 9
                                                   s/ Haley Beach
10                                                 HALEY BEACH, WSBA #44731
                                                   Assistant Attorney General
11                                                 Corrections Division
                                                   P.O. Box 40116
12                                                 Olympia, WA 98504-0116
                                                   (360) 586-1445
13                                                 Haley.Beach@atg.wa.gov
14

15

16

17

18

19

20

21

22

23

24

25

26


       DEFENDANT’S RESPONSE TO                          2                ATTORNEY GENERAL OF WASHINGTON
                                                                                 Corrections Division
       PLAINTIFF’S MOTION FOR NOTICE OF                                            PO Box 40116
       ADJUDICATIVE FACT                                                       Olympia, WA 98504-0116
       NO. 3:12-CV-05060-BHS-KLS                                                   (360) 586-1445
            Case 3:12-cv-05060-BHS Document 114 Filed 08/07/19 Page 3 of 3




 1                                    CERTIFICATE OF SERVICE
 2          I certify that on the date below I caused to be electronically filed the DEFENDANT’S
 3   RESPONSE TO PLAINTIFF’S MOTION FOR NOTICE OF ADJUDICATIVE FACT with the
 4   Clerk of the Court using the CM/ECF system and I hereby certify that I have mailed a copy of
 5   the document through United States Postal Service to the following non CM/ECF participant:
 6   THOMAS W.S. RICHEY, DOC #929444
     MONROE CORRECTIONAL COMPLEX – IMU
 7   PO BOX 7002
     MOROE WA 98272-7002
 8
     docmccinmatefederal@doc1.wa.gov
 9

10          I declare under penalty of perjury under the laws of the United States of America that the
11   foregoing is true and correct.
12          EXECUTED this 7th day of August, 2019, at Olympia, Washington.
13
                                                  s/ Cherrie Melby
14                                                CHERRIE MELBY
15                                                Legal Assistant
                                                  Corrections Division
16                                                PO Box 40116
                                                  Olympia, WA 98504-0116
17                                                (360) 586-1445
                                                  Cherrie.Melby@atg.wa.gov
18

19

20

21

22

23

24

25

26


       DEFENDANT’S RESPONSE TO                         3               ATTORNEY GENERAL OF WASHINGTON
                                                                               Corrections Division
       PLAINTIFF’S MOTION FOR NOTICE OF                                          PO Box 40116
       ADJUDICATIVE FACT                                                     Olympia, WA 98504-0116
       NO. 3:12-CV-05060-BHS-KLS                                                 (360) 586-1445
